 
Exhibit 10.34
 
AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), dated as of April
30, 2002, by and among GLOBAL PAYMENTS INC., a Georgia corporation, as Borrower,
the banks and other financial institutions listed on the signature pages hereof,
as Lenders, BANK ONE, NA, a national banking association having its principal
office in Chicago, Illinois, as Administrative Agent, Swing Line Lender and LC
Issuer, SUNTRUST BANK, a Georgia banking corporation, as Documentation Agent,
and WACHOVIA BANK, N.A., a national banking association, as Syndication Agent.
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the Lenders, and the Agents are parties to a certain Credit
Agreement dated as of January 31, 2001, as amended by Amendment No. 1 to Credit
Agreement dated as of March 20, 2001, by Amendment No. 2 to Credit Agreement
dated as of May 14, 2001, and by Amendment No. 3 to Credit Agreement dated as of
July 26, 2001 (as so amended, the “Credit Agreement”; capitalized terms used in
this Amendment without definition that are defined in the Credit Agreement shall
have the meanings in this Amendment as specified for such capitalized terms in
the Credit Agreement);
 
WHEREAS, Borrower and Lenders have agreed to amend the Credit Agreement in
certain respects as set forth in this Amendment;
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
 
SECTION 1.    Amendments to Credit Agreement.    Subject to the satisfaction of
the conditions precedent set forth in Section 2 hereof, and effective as of the
Effective Date (as hereinafter defined), the Credit Agreement is hereby amended
by deleting clause (C) of Section 6.6(a)(iii) in its entirety and substituting
in lieu thereof the following clause (C):
 
(C)    by the Borrower and its Subsidiaries of obligations of other Subsidiaries
of the Borrower that is not Debt of the types described in clauses (i) though
(iv) of the definition of the term “Debt”, provided that the obligations that
are being Guaranteed are not prohibited by the terms of this Agreement,
 
SECTION 2.    Conditions to Effectiveness of Amendment.    This Amendment shall
become effective on the first day when the Administrative Agent shall have
received counterparts of this Amendment as executed on behalf of Borrower and
the





--------------------------------------------------------------------------------

 
Required Lenders, together with the Acknowledgment and Agreement of Subsidiary
Guarantors as executed on behalf of the Subsidiary Guarantors (the “Effective
Date”).
 
SECTION 3.    Status of Obligations.    Borrower hereby confirms and agrees that
all Loans and all other Obligations outstanding under the Credit Agreement and
the other Loan Documents as of the date hereof were duly and validly created and
incurred by Borrower there under, that all such outstanding amounts are owed in
accordance with the terms of the Credit Agreement and other Loan Documents, and
there are no rights of offset, defense, counterclaim, claim or objection in
favor or Borrower arising out of or with respect to any of the Loans or other
Obligations or Borrower to the Agents or the Lenders, and any such rights of
offset, defense, counterclaim, claims or objectives have been and are hereby
waived and released by Borrower.
 
SECTION 4.    Representations and Warranties of Borrower.    Borrower, without
limiting the representations and warranties provided in the Credit Agreement,
represents and warrants to the Lenders and Agents as follows:
 
4.1    The execution, delivery and performance by Borrower of this Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
corporate action (including any necessary shareholder action) and do not and
will not (a) violate any provision of any law, rule or regulation, any judgment,
order or ruling of any court or governmental agency, the certificate of
incorporation or by-laws of Borrower, or any indenture, agreement or other
instrument to which Borrower is a party or by which Borrower or any of its
properties is bound or (b) be in conflict with, result in a breach of, or
constitute with notice or lapse of time or both a default under any such
indenture, agreement or other instrument.
 
4.2    This Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms.
 
4.3    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
 
4.4    The representations and warranties of Borrower contained in the Credit
Agreement are true and accurate on and as of the date of the Amendment, except
for changes expressly permitted under the terms of the Credit Agreement and
except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties were true and
accurate as of such earlier date).
 
4.5    Since February 28, 2002, there have been no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, which have had, or
could reasonably be expected to have, a Material Adverse Effect.



2



--------------------------------------------------------------------------------

 
SECTION 5.    Survival.    Each of the foregoing representations and warranties
shall be made at and as of the date of this Amendment and shall be deemed to
have been made as of the Effective Date. Each of the foregoing representations
and warranties shall constitute a representation and warranty of Borrower under
the Credit Agreement, and it shall be an Event of Default if any such
representation and warranty shall prove to have been incorrect or false in any
material respect at the time when made or deemed to have been made. Each of the
foregoing representations and warranties shall survive and not be waived by the
execution and delivery of this Amendment or any investigation by the Lenders or
the Agents.
 
SECTION 6.    Ratification of Credit Agreement and Loan Documents.    Except as
expressly amended herein, all terms, covenants and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect,
and the parties hereto do expressly ratify and confirm the Credit Agreement (as
amended herein) and the other Loan Documents. All future references to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended
hereby.
 
SECTION 7.    Indemnity.    In consideration of the amendments agreed to by the
Lenders pursuant to this Amendment, Borrower hereby indemnifies each Agent, and
each Lender, and their respective officers, partners, directors, employees,
representatives and agents from, and hold each of them harmless against, any and
all costs, losses, liabilities, claims, damages or expenses incurred by any of
them (whether or not any of them is designated a party thereto) (an
“Indemnitee”) arising out of or by reason of any investigation, litigation or
other proceeding related to this Amendment, the Credit Agreement or any Loan
Documents or any actual or proposed use of the proceeds of any of the Loans,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding ; provided, however, Borrower shall not be obligated to indemnify any
Indemnitee for any of the foregoing arising out of such Indemnitee’s gross
negligence or willful misconduct.
 
SECTION 8.    No Waiver, Etc.    Borrower hereby agrees that nothing herein
shall constitute a waiver by the Lenders of any Default or Event of Default,
whether known or unknown, which may exist under the Credit Agreement. Borrower
hereby further agrees that no action, inaction or agreement by the Lenders,
including without limitation, any indulgence, waiver, consent or agreement
altering the provisions of the Credit Agreement which may have occurred with
respect to the non-performance of any obligation under the terms of the Credit
Agreement or any portion thereof, or any other matter relating to the Credit
Agreement, shall require or imply any future indulgence, waiver, or agreement by
the Lenders.
 
SECTION 9.    Binding Nature.    This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.



3



--------------------------------------------------------------------------------

 
SECTION 10.    Costs and Expenses.    Borrower shall be responsible for the
costs and expense of the Agents in connection with the preparation, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including without limitation, the fees and out-of-pocket
expense of counsel for the Agents with respect thereto.
 
SECTION 11.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.
 
SECTION 12.    Entire Understanding.    This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
 
SECTION 13.    Counterparts.    This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts and
may be delivered by telecopier. Each counterpart so executed and delivered shall
be deemed an original and all of which taken together shall constitute but one
and the same instrument.
 
(Signatures Appear on Following Page)



4



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in Atlanta, Georgia, by their duly authorized officers as
of the day and year first above written.
 
GLOBAL PAYMENTS INC.
By:
 
/s/    JAMES G. KELLY        

--------------------------------------------------------------------------------

   
James G. Kelly
Chief Financial Officer

 
 
BANK ONE, NA,
as Administrative Agent, Lender, LC Issuer
and Swing Line Lender
By:
 
/s/    DAVID T. MCNEELA        

--------------------------------------------------------------------------------

   
David T. McNeela
First Vice President

 
 
SUNTRUST BANK,
as Documentation Agent and Lender
By:
 
/s/    BRIAN K. PETERS        

--------------------------------------------------------------------------------

   
Brian K. Peters
Managing Director

 
 
WACHOVIA BANK, N.A.
as Syndication Agent and Lender
By:
 
/s/    ANNE L. SAYLES        

--------------------------------------------------------------------------------

   
Anne L. Sayles
Director

 
 
 



5